—In a matrimonial action in which the parties were divorced by a judgment dated April 20, 1998, the plaintiff appeals from an order of the Supreme Court, *345Orange County (Murphy, J.), dated February 11, 1999, which denied her motion, inter alia, for leave to enter a judgment for child support arrears.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the parties’ stipulation of settlement, read as a whole, reflects their intention that the defendant’s child support obligation for their two children would be $5,000 a month for the two-year period commencing September 1, 1997, unless the older daughter attended college. In that event, the defendant’s child support obligation would be reduced to $2,100 per month.
Contrary to the plaintiffs contention, the terms of the stipulation of settlement govern (see, Tinier v Tinter, 96 AD2d 556). Accordingly, since the defendant complied with the terms of the stipulation, the Supreme Court properly denied the plaintiffs motion. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.